Title: Will of Anne Scott Marks, 26 March 1813
From: Jefferson, Thomas,Marks, Anne Scott
To: 


          
            In the name of God Amen. I Anne S. Marks late of the county of Louisa, now of Albemarle, being in health of body and mind, making make the following disposition of my estate real and personal after my death.
            First it is my will that all the debts wh with which I am chargeable either on my own account or as executrice of my late husband Hastings Marks, be paid out of my whole estate. then I give the whole of the residue of my property real and personal to the children which shall be
			 living at my death of my
			 beloved niece Martha Randolph in consideration of the manifold and unceasing kindnesses & services which I have recieved and am constantly recieving at her hands: and
			 I constitute her son, my great nephew, Thomas Jefferson Randolph my sole executor of this my will. In witness whereof I have signed this my will with my name this twenty sixth day of March one thousand eight hundred and thirteen.
            Anne
                Scott Marks
          
          
            Attested by us the subscriberswho have subscribed our namesin presence of the testatrice.
            William McClureHugh ChisholmE Bacon
          
         